Title: From John Adams to David Sewall, 30 May 1821
From: Adams, John
To: Sewall, David



Dear Sir
Montezillo May 30. 1821.

I have received your kind favour of the 26th: Happy Man! profound Philosopher! Pious Christian! I congratulate you with all my heart. I read and hear read a great deal too much Not upon Prophicies immidiately, for I have read and heard so much of them heretofore and have found the Prophets for 1500 indeed for 1800 years so uniformly out in their calculations that I have long since concluded with Sir Isaac Newton that the Prophecys were not intended to make us Prophets. My pursuits have been somewhat different The Religions of Chaldea, Phœnicia, Carthage Egypt, Greece, Rome, Phrygeia, Turkey, Arabia, Tartary, Nigroland, Ashantee, Mexico, Peru and our North American Savages. And a deplorable study it has been. Faces of the true religion have been found every where but every where corrupted by mercenary politicians with superstition and Cruelties a mixture of Knavery and credulity, disgraceful to the human head & heart. One reflection among many is all I can write at present. I can not work up my mind to the mous faith that all these millions and millions of Men are to be miserable and only a handful of Elect Calvinists happy forever. Missionary and Bible Societies are another Crusade. There are hundreds of Millions of people in Christendom as ignorant of Christianity as Hindoos & as vicious; Would it not be better to employ our wealth in enlightening and reforming these than in scattering it over the universe to very little purpose. The Crusades were invented by deeper Politicians than Richard Cœur de Leon or St Louis to prevent the Barrons from destroying Kings & Pope’s: and these Bible Societies have been invented by deeper Politicians still to divert mankind from the study and pursuit of their Natural Rights. I wish Societies were formed in India China & Turkey to send us gratis translations of their Sacred Books one good turn deserves another. I wish Turkes would teach Christians to obey the 8th: Commandment. A Mr Foster in London has lately published a work upon the evils of Popular Ignorance. I wish it was reprinted here and universally read. His Account of the ignorance in England and Europe I know is no exageration
Pardon the length & heresy of this letter from Your Friend
John Adams—